Citation Nr: 0018479	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York

THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for a back condition, a 
leg disorder, a GI (gastrointestinal) disorder (claimed as a 
spastic colon), and a dental condition for the purpose of 
obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The appellant had service in the United States Army Reserve 
and National Guard, including a period of active duty for 
training from July 1959 to December 1959.

An August 1988 RO rating decision denied service connection 
for a spinal condition.  The appellant was notified of this 
determination in August 1988 and he did not appeal.

A June 1989 RO decision denied service connection for leg 
condition and rectal disorder.  The appellant was notified of 
this determination and he did not appeal.

A September 1989 RO dental rating decision denied service 
connection for a dental condition due to trauma for the 
purpose of obtaining VA outpatient dental treatment.  The RO 
notified the appropriate VA medical facility and an appeal 
was not received from the appellant with this determination.

In 1993, the appellant submitted an application to reopen 
claims for service connection for a spinal condition, a leg 
condition, and a spastic colon condition, and a dental 
condition due to trauma in service.  This appeal comes to the 
Board of Veterans' Appeals (Board) from an April 1993 RO 
decision that determined there was no new and material 
evidence to reopen these claims.



FINDINGS OF FACT

1.  By an unappealed August 1988 RO rating decision, service 
connection for a spinal condition was denied.

2.  By an unappealed June 1989 RO decision, service 
connection for a leg infection and a GI disorder (rectal 
condition) was denied.

3.  By an unappealed September 1989 RO dental rating 
decision, service condition for a dental condition for the 
purpose of obtaining VA outpatient dental treatment was 
denied.

4.  Evidence received subsequent to the August 1988 RO rating 
decision, June 1989 RO decision, and September 1989 RO dental 
rating decision is cumulative, duplicative, or not of such 
significance that it must be considered in order to fairly 
decide the merits of the claims denied in those decisions.


CONCLUSIONS OF LAW

1.  The unappealed August 1988 RO rating decision, denying 
service connection for a spinal condition; the unappealed 
June 1989 RO decision, denying service connection for a leg 
condition and a GI disorder; and the unappealed September 
1989 RO dental decision, denying service connection for a 
dental condition for the purpose of obtaining VA outpatient 
dental treatment, are final.  38 U.S.C.A. § 7105, previously 
4005, (West 1991); 38 C.F.R. § 3.104(a) (1999).

2.  New and material evidence has not been received to reopen 
the claims for service connection for a back condition, a leg 
condition, a GI disorder or a claim for service connection 
for a dental condition for the purpose of obtaining VA 
outpatient dental treatment.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The August 1988 RO rating decision denied service connection 
for a spinal condition, the June 1989 RO decision denied 
service connection for a leg condition and a GI disorder, and 
the September 1989 RO dental rating decision denied service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment, and the appellant 
did not appeal these determinations.  Since the appellant did 
not appeal these determinations, they are final with the 
exception that he may later reopen the claims if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.104(a).  The question 
now presented is whether new and material evidence has been 
submitted since the August 1988 RO rating decision, the June 
1989 RO decision, and the September 1989 RO dental rating 
decision to permit reopening of the claims denied in those 
decisions.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the appellant has the claimed disabilities and 
whether they are due to an incident of service).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the appellant's claim, as then reopened, is 
well grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the appellant's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the appellant.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the appellant.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, a DD 214 
and DD 220 ("Active Duty Report") purport to show that the 
appellant is a combat veteran as he sustained chest scarring 
from shell fragments wounds or a phosphorus grenade while 
serving as a U.S. advisor in Vietnam.  The conditions being 
considered in this appeal, however, are not related to 
combat.  Nor does the appellant claim that these conditions 
were sustained in combat.  And the appellant's credibility is 
not at issue in the context of a "new and material" 
analysis.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application with regard to these conditions.  
Moreover, the Board notes that the DD 214 and DD 220 are of 
doubtful provenance.  The former appears to be signed by a 
member of the Vietnamese military, and covers a period of 
time (October 1958 to March 1959) during which other evidence 
of record shows the appellant was not on duty at all.  See 
the appellant's November 10, 1958, letter to the commanding 
general, 1st Army, expressing disappointment that, after 
completing ROTC and receiving a Reserve commission in August 
1958, he was not to begin duty until the summer of 1959, and 
only training duty at that.

With regard to the matter of the application to reopen the 
claim for service connection for a back condition, the 
evidence of record in August 1988 when the claim for service 
connection for a spinal condition was denied consisted of 
statements from the appellant and his wife to the effect that 
he had sustained an injury in service, including trauma to 
the spine in a parachute accident in 1959; service documents, 
including a report of service department medical examination 
in May 1959 noting the presence of an injury to the spinal 
area during a night jump with possible compression with one 
or more disc; correspondence from the NPRC (National 
Personnel Records Center) noting that the appellant's service 
medical records were unavailable and that they may have been 
destroyed in a fire; and VA and private medical reports of 
the appellant's post-service treatment and evaluations that 
did not show the presence of chronic back problems, including 
a minimal anterior spur at L3-L4-L5 and mild degenerative 
changes at L4-L5 and L5-S1, until the 1980's.  The post-
service medical records did not link the appellant's low back 
condition, first found many years after service, to an 
incident of service. 

Since the August 1988 RO rating decision, various evidence 
has been submitted, including statements and testimony from 
the appellant at hearings in March 1994 and January 2000 -- 
this latter hearing was before the undersigned -- to the 
effect that he had sustained a low back injury in a parachute 
accident in 1959.  This evidence is similar to statements 
from the appellant of record in August 1988, and is not new.  
38 C.F.R. § 3.156(a).  Additional VA and private medical 
reports and service documents (duplicate copies of service 
documents of record in August 1988), including records 
submitted by the appellant in manila folders at the hearing 
in March 1994, were received since August 1988 that do not 
show the presence of a low back disability until the 1980's 
and that do not link this condition to an incident of 
service.  These records are essentially cumulative of 
evidence of record in August 1988, and are not new.  The 
evidence received since August 1988 is therefore not new; nor 
is it material, because it is not of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

With regard to the application to reopen claims for service 
connection for a leg condition and a GI disorder, the 
evidence of record in June 1989 when service connection for a 
leg infection and a rectal condition was denied consisted of 
statements from the appellant and his wife to the effect that 
he had sustained an injury in a parachute jump in 1959 while 
in service that led to leg and GI problems.  Also of record 
at that time were service documents, including a report of 
service department medical examination in May 1959 noting the 
presence of swelling in the rectal and hip area in regard to 
a reported chest X-ray; correspondence from the NPRC 
(National Personnel Records Center) noting that the 
appellant's service medical records were unavailable and that 
they may have been destroyed in a fire; and VA and private 
medical reports of the appellant's post-service treatment and 
evaluations that showed the appellant had undergone 
hemorrhoidectomy in 1966, but that did not show the presence 
of a chronic GI disorder in June 1989.  The medical records 
showed that the appellant was found to have various problems 
with his lower extremities in the late 1970's and 1980's, 
including toe nail problems requiring surgery, findings 
compatible with S1 radiculopathy, and arthritis of various 
joints.  The medical records did not reveal the presence of 
chronic problems with the lower extremities until the 1980's, 
other than toenail problems, and did not link any problems of 
the lower extremities to an incident of service.

Since the June 1989 RO decision, denying service connection 
for leg infection and a rectal condition, statements from an 
acquaintance of the appellant and statements and testimony of 
the appellant have been received to the effect that he has 
had leg problems and a spastic colon since sustaining 
injuries in a parachute jump in 1959.  This evidence is 
similar to the appellant's statements of record in June 1989, 
and is not new.  38 C.F.R. § 3.156(a).  Additional service 
documents, and VA and private medical reports were received 
that continue to show that the appellant has arthritis of 
joints of the lower extremities.  These documents do not show 
the presence of the claimed conditions in service and the 
medical reports do not link the appellant's problems with his 
lower extremities to an incident of service.  Nor does the 
medical evidence show the presence of a current chronic GI 
disorder.  These documents are not new and material because 
they are not of such significance that they must be 
considered in order to fairly decide the merits of the claims 
for service connection for a leg condition and a GI disorder. 
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

With regard to the claim for service connection for a dental 
condition for the purpose of obtaining VA outpatient dental 
treatment, the authority specifically applicable to service 
connection for dental conditions and governing eligibility 
for outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (West 1991); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(1999).  The significance of finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides ongoing 
dental treatment for dental conditions due to service trauma, 
whereas other dental conditions related to service are 
typically subject to the limitations of one-time treatment 
and timely application after service.  38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the appellant's appeal, the 
criteria that is to the advantage of the appellant should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

The evidence of record at the time of the September 1989 RO 
dental rating decision consisted of statements from the 
appellant to the effect that he had injured his teeth in a 
parachute jump in service in 1959; service documents, 
including a report of service department medical examination 
in May 1959 noting the presence of loss of 1957 caps from an 
airborne jump; correspondence from the NPRC (National 
Personnel Records Center) noting that the appellant's service 
medical records were unavailable and that they may have been 
destroyed in a fire; and VA and private medical reports of 
the appellant's post-service treatment that did not show the 
presence of a dental condition due to trauma in service.  

Since the September 1989 RO dental rating decision, various 
evidence has been submitted, including statements and 
testimony from the appellant to the effect that he lost 2 
front teeth in a parachute jump in 1959.  These statements 
from the appellant are, in large part, repetitive of his 
prior assertions, and not new evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Additional service documents, and VA 
and private medical records were submitted since September 
1989 that do not show the presence of a dental condition due 
to trauma in service.  Hence, this evidence is not new and 
material because it is not of such significance that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted to reopen 
the claims for service connection for a back condition, a leg 
disorder, and a GI disorder, and for service connection for a 
dental condition for the purpose of obtaining VA outpatient 
dental treatment, the prior decisions, denying service 
connection for these conditions, remain final.



ORDER

The application to reopen claims for service connection for a 
back disorder, a leg condition, and a GI disorder, and a 
dental condition for the purpose of obtaining VA outpatient 
dental treatment is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

